MEMORANDUM *
1. Plaintiff-Appellant Aracely Mora has shown sufficient evidence of discriminatory motive to raise a genuine issue of *983fact as to pretext on her claims of race and gender discrimination. See Blue v. Widnall, 162 F.3d 541, 546 (9th Cir.1998) (noting that “very little evidence of discriminatory motive” is required to defeat summary judgment).
2. Considering the evidence in the light most favorable to Mora, she has raised a triable issue of fact on the hostile work environment claim. See McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1118 (9th Cir. 2004) (holding that the fact that an individual consistently abused men and women alike provides no defense to a discrimination claim); see also Fuller v. City of Oakland, 47 F.3d 1522, 1529 (9th Cir.1995) (noting that “[a]n employer whose sole action is to conclude that no harassment occurred cannot in any meaningful sense be said to have ‘remedied’ what happened. Denial does not constitute a remedy. Nor does the fact of investigation alone suffice ...”).
3. Because the granting of summary judgment for Defendant-Appellee was improper, the granting of attorney’s fees was certainly improper. See Garrett v. City and County of San Francisco, 818 F.2d 1515, 1521 (9th Cir.1987).
The judgment of the district court is REVERSED; the order awarding attorney’s fees is VACATED. On remand, this case shall be randomly assigned to a different judge for further proceedings.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.